Citation Nr: 0032836	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1940 to October 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied an increased 
evaluation for the veteran's PTSD (rated 30 percent under 
diagnostic code 9411).  The veteran submitted a notice of 
disagreement in June 1999, and the RO issued a statement of 
the case in July 1999.  The veteran submitted a substantive 
appeal in July 1999.


FINDING OF FACT

The veteran's PTSD is manifested primarily by severe anxiety; 
mood deficiencies; impaired memory; poor concentration; 
intrusive thoughts; difficulties falling or staying asleep; 
nightmares; and difficulty with work and family 
relationships, producing total occupational impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.41, 
4.130, Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1940 to October 
1944.

Service medical records show diagnoses of severe 
psychoneurosis neurasthenia.

A 1944 RO rating decision granted service connection for 
psychoneurosis neurasthenia manifested by somatic complaints 
(in combat), and assigned a 50 percent evaluation under 
diagnostic code 1070, effective from October 1944.

A report of VA examination in 1946 noted the veteran's 
complaints of fatigue, but found no evidence of a psychosis.

A 1946 RO rating decision decreased the evaluation for 
psychoneurosis neurasthenia from 50 percent to 30 percent, 
effective from June 1946.

A report of VA examination in 1949 noted the veteran's 
complaints of difficulty sleeping at times, occasional 
headaches, and of pressure in the head.  His neurological 
examination was within normal limits, and there was no 
evidence of a psychotic reaction.

A 1949 RO rating decision decreased the evaluation for 
anxiety reaction from 30 percent to 10 percent, effective 
from September 1949.

A report of VA examination in 1975 showed a diagnosis of 
psychoneurosis, anxiety reaction, moderately severe, chronic.

A 1977 RO rating decision increased the evaluation for 
anxiety reaction from 10 percent to 30 percent, effective 
from July 1976.

Post-service medical records reflect that the veteran began 
attending regular group therapy sessions for PTSD in 1993.

VA progress notes in 1994 showed an Axis I diagnosis of PTSD.

VA progress notes in 1995 showed symptoms of nightmares and 
flashbacks.

VA progress notes in 1996 showed an Axis I diagnosis of PTSD.

A March 1997 RO rating decision continued the 30 percent 
rating for PTSD, formerly evaluated as anxiety reaction.

Records show that the veteran underwent an examination in 
March 1999.  He reported working primarily as a medic and a 
"litter bearer" during the war in the pacific theater, and 
reported having much contact with injured soldiers.  The 
veteran reported that he retired on Social Security 
disability in 1978, due to his colitis and PTSD.  He reported 
that, since his retirement, he liked being alone.  He also 
reported that his anxiety got pretty bad if he did not keep 
constantly busy.  The veteran reported playing pool 
occasionally and watching television, but not attending 
social events.  The veteran reported attending group therapy 
sessions for numerous years, but that his attendance had 
dropped over the past year due to ill health.  Records show 
that the veteran underwent a triple bypass surgery in 1997, 
and reported being significantly traumatized by that surgery 
and of reliving most of his wartime experiences.

Upon examination, the veteran's affect was full with good eye 
contact; he was quite engageable.  His mood was chronically 
an 8 or 9, out of 10, with one being good.  His sleep was 
disturbed with frequent middle of the night awakening, 
nightmares, and morning awakening.  The veteran's wife 
reported that, almost nightly, the veteran cried out in his 
sleep and appeared quite distressed.  His appetite was fair, 
with his weight going up and down.  His concentration had 
been poor for years.  His energy was low.  He denied 
anhedonia.  He denied suicidal or homicidal ideation.  He 
denied auditory or visual hallucinations, and ideas of 
reference of paranoid ideation.  The veteran reported that 
his anxiety comes and goes; he denied history of panic 
disorder.  The veteran admitted to having flashbacks two or 
three times a month, and intrusive thoughts about his 
military service a few times a week.  He did experience 
physical and psychological arousal upon exposure to events 
symbolic of the trauma, and of being aroused for up to 20 
minutes at a time.  He reported having nightmares and 
avoiding people, places, or conversations having to do with 
the trauma, and of avoiding thoughts or feelings with regard 
to the trauma.  He reported feeling estranged and socially 
isolated.  He did admit to a restricted range of affect.  He 
did avoid significant social activities, including family 
parties.  He did admit to survivor guilt at times, and did 
have amnesia for aspects of his trauma.  He admitted to 
startle response, hypervigilance, decreased concentration, 
and decreased sleep; he reported that anger was not a problem 
for him.  The veteran was alert and oriented to person, 
place, and time.  He remembered one-out-of-three objects 
after five minutes, and picked one-out-of-three objects upon 
multiple choice subsequently.  He did serial three's with one 
mistake.  He named objects, repeated sentences, and followed 
three-stage commands.  He remembered Presidents Clinton and 
Bush, but could not remember prior presidents; he could not 
remember Hillary Clinton's first name.

The diagnosis on Axis I was PTSD, chronic and delayed.  The 
examiner assigned a GAF (Global Assessment of Functioning) 
score of 55, indicative of moderate difficulty in social and 
occupational functioning. The examiner noted that, overall, 
the veteran's fund of knowledge seemed fair.  The examiner 
also noted that the veteran was severely impaired medically, 
quite anxious, still troubled with nightmares, and had very 
limited functioning on a day-to-day basis.

An August 1999 statement by a VA Staff Psychiatrist and a VA 
Staff Social Worker indicates that the veteran attends weekly 
group therapy sessions, and that he had served in the 
Guadalcanal Campaign and received a bronze star.  They also 
noted that the veteran reported having 4 or 5 panic attacks 
weekly, and that he had few social relationships outside his 
family.  The veteran had chronic insomnia, frequent 
nightmares, and increasing forgetfulness.  Records showed an 
Axis I diagnosis of PTSD (World War II combat), and a GAF 
score of 39 (indicative of major impairment in several areas, 
such as work, family relations, judgment, thinking, or mood).  
It was the opinion of the VA Staff Psychiatrist and VA Staff 
Social Worker that the veteran's PTSD symptoms alone 
precluded him from gainful employment.

Statements of the veteran in the claims folder are to the 
effect that his PTSD symptomatology is more severe than 
currently rated.


B.  Legal Analysis

The veteran contends that he is entitled to a higher 
evaluation for PTSD. The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

In this case, the evidence shows that the veteran has been 
attending weekly counseling sessions for PTSD for several 
years.  A report of the March 1999 examination reflects few 
abnormal clinical findings and moderate to severe 
symptomatology attributed to PTSD.  The evidence of record 
reflects that the veteran meets the criteria for PTSD in the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The medical 
evidence of record shows GAF scores of 55 and 39 in March 
1999 and in August 1999, respectively-reflective of serious 
or major impairment (e.g., unable to keep a job, depressed 
man avoids friends).

Moreover, the recent medical evidence reflects that the 
veteran is still troubled with nightmares, and has very 
limited functioning on a day-to-day basis.  The Board notes 
that the veteran has severe medical impairment, in addition 
to his PTSD symptomatology.

The record also reflects that, after discharge from service, 
the veteran worked for approximately one year as an 
exterminator and for several months in a bakery, and for a 
couple of months as a laborer before returning to school to 
study pharmacy courses.  The veteran reported working several 
years as a clerk in a pharmacy with his brother, but that he 
had to stop working due to physical disabilities.  In fact, 
the veteran reported the onset of depression (superimposed on 
his anxiety symptoms) with the onset of his physical 
illnesses.  His mood has been described as chronically an 8 
or 9, out of 10, with one being good.  One examiner also 
noted that the veteran was quite anxious.  While the veteran 
had not worked since the mid-1980's as a result of physical 
disabilities, a VA Staff Psychiatrist and a VA Staff Social 
Worker in 1999 found that the veteran's PTSD symptoms alone 
precluded him from gainful employment.

The Board finds that the evidence is in equipoise as to the 
severity of the service-connected PTSD.  Accordingly, giving 
the veteran the benefit of the doubt, 38 U.S.C.A. § 5107(b), 
a schedular rating of 100 percent is granted.



ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals


 

